Citation Nr: 0612434	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-18 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Gulf War Syndrome.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for muscle aches 
involving the whole body.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and August 2003 rating 
decisions by the Regional Office (RO) in St. Petersburg, 
Florida, that, in pertinent part, denied the veteran's claims 
for entitlement to service connection for Gulf War Syndrome, 
a sleep disorder, memory loss, muscle aches involving the 
whole body, and post-traumatic stress disorder (PTSD).  In 
March 2006 the veteran was afforded a video conference 
hearing before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below.

FINDING OF FACT

1.  On March 15, 2006, prior to the promulgation of a 
decision in the appeal, the Board of Veterans' Appeals 
(Board) received notification from the appellant during a 
video conference hearing that he wished to effect a 
withdrawal of the issues of service connection for Gulf War 
Syndrome, a sleep disorder, memory loss, and muscle aches 
involving the entire body.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant regarding the issues of entitlement to service 
connection for Gulf War Syndrome, a sleep disorder, memory 
loss, and muscle aches involving the entire body have been 
met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2005).  Prior to 
going on the record at a Travel Board hearing held on March 
15, 2006, the veteran informed the Judge that he wished for 
the following claims to be withdrawn from appeal: entitlement 
to service connection for Gulf War Syndrome, entitlement to 
service connection for a sleep disorder, entitlement to 
service connection for memory loss, and entitlement to 
service connection for muscle aches involving the whole body.  
The Judge relayed this request on the record and asked the 
veteran to confirm that this was his intent, to which he 
replied in the affirmative.

This colloquy, which has been memorialized in the hearing 
transcript, constitutes a valid withdrawal of the veteran's 
appeal. See Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Therefore, the Board finds that the appellant has withdrawn 
these appeals and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeals and they are dismissed.




ORDER

The appeal for entitlement to service connection for Gulf War 
Syndrome is dismissed.

The appeal for entitlement to service connection for a sleep 
disorder is dismissed.

The appeal for entitlement to service connection for memory 
loss is dismissed.

The appeal for entitlement to service connection for muscle 
aches involving the whole body is dismissed.


REMAND

The veteran testified in his video conference hearing that he 
served in Kuwait with the 1st Armored Division, based out of 
"The Rock" in Germany.  He also testified that he crossed 
over to Iraq during the 8 months he was stationed in Kuwait 
and participated in combat for approximately 4 months of that 
time.  The veteran's discharge (DD 214) showed that he was 
awarded the Southwest Asia Service Medal.  The service 
personnel records available, however, only showed service in 
Germany.  The veteran also testified in a June 2004 hearing 
at the RO that his unit at that time was HHC, 1st Armored 
Brigade, 3rd Armored Division, and that he arrived in Kuwait 
on December 26, 1990.  A letter addressed to "Gulf War 
Veteran" from the Office of the Secretary of Defense dated 
in July 1997 stated, "if you were with your unit" on March 
10, 1991, near Khamisiyah, Iraq, the veteran may have been 
exposed to a very low level of nerve agents.

The RO should contact the Joint Services Record Research 
Center (JSRRC) to determine whether the veteran served in 
Southwest Asia with the 1st Armored Division or with HHC, 1st 
Armored Brigade, 3rd Armored Division, specifically in Kuwait 
and/or Iraq during the first Gulf War and beginning in 
December 1990, with the MOS of tank gunner or "S3" 
operations, and whether he participated in combat.  The JSRRC 
should also determine whether any of the aforementioned units 
served in the vicinity of Khamisiyah, Iraq, in March 1991, 
and participated in combat at that time.

The veteran also testified in his video conference hearing 
that he had undergone treatment programs for PTSD at Bay 
Pines VAMC.  Those records do not appear to be associated 
with the claims folder.  The RO should contact the Bay Pines 
VAMC and request all of the veteran's records relating to 
treatment for PTSD.

Finally, there are several progress notes in the veteran's 
claims folder that show a diagnosis of PTSD.  The veteran's 
last VA Mental Disorders examination report, however, was 
dated in January 2003 and showed no such diagnosis.  VA's 
fulfillment of the statutory duty to assist also requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board 
is therefore remanding this claim to the RO for a VA 
examination and to make a specific determination as to 
whether the veteran suffers from PTSD or any other 
psychological disorder.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO should contact the U.S. Army 
and Joint Services Record Research Center 
(JSRRC) to determine whether the veteran 
served in Southwest Asia during the Gulf 
War.  Specifically, the RO should inquire 
as to whether there are any records from 
the 1st Armored Division or HHC, 1st 
Armored Brigade, 3rd Armored Division, 
verifying that the veteran was stationed 
in Kuwait, sent into Iraq, or 
participated in combat as either a tank 
gunner or "S3" operations, beginning in 
December 1990.  The JSRRC should also 
determine whether any of the 
aforementioned units served in the 
vicinity of Khamisiyah, Iraq, in March 
1991, and participated in combat at that 
time.

2.  The RO should contact the Bay Pines 
VAMC and obtain all the veteran's records 
related to treatment for post-traumatic 
stress disorder.

3.  If the JSRRC is able to confirm 
participation in combat operations during 
the Gulf War, arrangements should be made 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
psychiatric examination in order to 
ascertain the proper diagnosis of any 
psychiatric disorder present to 
specifically include PTSD.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Such tests, to 
include psychological testing, as the 
examining physician deems necessary 
should be performed.  

4. The RO should then readjudicate the 
veteran's claim for service connection 
for PTSD on the merits.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  The veteran should 
also be informed of the information and 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal as noted by The United States 
Court of Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  The veteran and his 
representative should then be given an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


